 


110 HR 402 IH: Veterans’ Disability Compensation Automatic COLA Act 
U.S. House of Representatives
2007-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 402 
IN THE HOUSE OF REPRESENTATIVES 
 
January 11, 2007 
Mr. Knollenberg introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to provide for annual cost-of-living adjustments to be made automatically by law each year in the rates of disability compensation for veterans with service-connected disabilities and the rates of dependency and indemnity compensation for survivors of certain service-connected disabled veterans. 
 
 
1.Short titleThis Act may be cited as Veterans’ Disability Compensation Automatic COLA Act .  
2.Automatic annual increase in rates of disability compensation and dependency and indemnity compensation 
(a)Indexing to social security increasesSection 5312 of title 38, United States Code, is amended by adding at the end the following new subsection: 
 
(d)Compensation and DIC rate adjustments 
(1)Whenever there is an increase in benefit amounts payable under title II of the Social Security Act (42 U.S.C. 401 et seq.) as a result of a determination made under section 215(i) of such Act (42 U.S.C. 415(i)), the Secretary shall, effective on the date of such increase in benefit amounts, increase the dollar amounts in effect for the payment of disability compensation and dependency and indemnity compensation by the Secretary, as specified in paragraph (2), as such amounts were in effect immediately before the date of such increase in benefit amounts payable under title II of the Social Security Act, by the same percentage as the percentage by which such benefit amounts are increased. 
(2)The dollar amounts to be increased pursuant to paragraph (1) are the following: 
(A)CompensationEach of the dollar amounts in effect under section 1114 of this title. 
(B)Additional compensation for dependentsEach of the dollar amounts in effect under section 1115(1) of this title. 
(C)Clothing allowanceThe dollar amount in effect under section 1162 of this title. 
(D)New dic ratesThe dollar amounts in effect under paragraphs (1) and (2) of section 1311(a) of this title. 
(E)Old dic ratesEach of the dollar amounts in effect under section 1311(a)(3) of this title. 
(F)Additional dic for surviving spouses with minor childrenThe dollar amount in effect under section 1311(b) of this title. 
(G)Additional dic for disabilityThe dollar amounts in effect under sections 1311(c) and 1311(d) of this title. 
(H)Dic for dependent childrenThe dollar amounts in effect under sections 1313(a) and 1314 of this title. 
(3)Whenever there is an increase under paragraph (1) in amounts in effect for the payment of disability compensation and dependency and indemnity compensation, the Secretary shall publish such amounts, as increased pursuant to such paragraph, in the Federal Register at the same time as the material required by section 215(i)(2)(D) of the Social Security Act (42 U.S.C. 415(i)(2)(D)) is published by reason of a determination under section 215(i) of such Act (42 U.S.C. 415(i)).. 
(b)Effective dateSubsection (d) of section 5312 of title 38, United States Code, as added by subsection (a), shall take effect on the first day of the first calendar year after the date of the enactment of this Act.  
 
